           Case 3:19-cv-06171-RBL-JRC Document 29 Filed 06/05/20 Page 1 of 2



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        KEVIN ALLEN MURPHY,                             CASE NO. C19-6171RBL-JRC
 9
                               Plaintiff,               ORDER
10               v.

11      PAUL PASTOR, et al.,

12                             Defendants.

13

14          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

15   Recommendation [Dkt. # 25], recommending that the Court GRANT Defendants Anderson,

16   Conception, Bealis, Pastor, and Perez’s Motion to Dismiss [Dkt. # 21]. Plaintiff Murphy has not

17   Objected.

18          The Report and Recommendation is ADOPTED.

19          Defendants Anderson, Conception, Bealis, Pastor, and Perez’s Motion to Dismiss [Dkt. #

20   21] is GRANTED, and Murphy’s claims against them are DISMISSED with prejudice and

21   without leave to amend.

22          This matter remains REFERRED to Magistrate Judge Creatura for resolution of the

23   remaining claims.

24


     ORDER - 1
           Case 3:19-cv-06171-RBL-JRC Document 29 Filed 06/05/20 Page 2 of 2



 1         IT IS SO ORDERED.

 2         Dated this 5th day of June, 2020.



                                               A
 3

 4
                                               Ronald B. Leighton
 5                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
